Exhibit 10.1

Darling International Inc.

2012 Omnibus Incentive Plan

PERFORMANCE UNIT AWARD AGREEMENT

SECTION 1. GRANT OF AWARD.

On the terms and conditions set forth in this Performance Unit Award Agreement
(this “Agreement”), the Company hereby grants to the undersigned individual (the
“Grantee”) a number of Performance Units (the “Performance Units”) as specified
below, each of which represents a contingent right to receive a share of common
stock of the Company, $0.01 par value per share (a “Share”) at a future date
after such Performance Unit has become earned and vested.

[In addition, the Company hereby grants to the Grantee a number of fully vested,
unrestricted Shares (the “Other Stock-Based Award”) as specified below, to be
issued to the Grantee on the Grant Date, but conditioned on the Grantee first
executing and accepting the terms of this Agreement.]1

This award is granted under and subject to the terms of the Darling
International Inc. 2012 Omnibus Incentive Plan (the “Plan”), which is
incorporated herein by this reference. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Plan.

SECTION 2. VESTING.

 

(a) Vesting—General. Subject to the requirements of Section 2(b), the Grantee
shall vest in his or her Performance Units pursuant to this Section 2(a):

 

  i. General; Performance Measures Achieved. As of the first, second, and third
anniversaries of the Grant Date (each, a “Vesting Date”), the Grantee shall
become vested in one-third (1/3) of the Performance Units (subject to the
rounding provisions of Section 2(d)), if the following performance condition has
been met: the Company and VION Ingredients each must have achieved at least the
target level of Adjusted EBITDA for the most recently completed fiscal year of
the Company, as set forth on Appendix A to this Agreement. For example, as of
the first Vesting Date, the Grantee shall become vested in one-third of the
Performance Units (subject to rounding) if the target level of Adjusted EBITDA
was achieved by both the Company and VION Ingredients for the 2014 fiscal year.
For purposes of this Agreement, each such fiscal year of the Company is referred
to as a “Performance Period.”

 

  ii. Certain Performance Measures Achieved. Notwithstanding anything to the
contrary herein, if the target Adjusted EBITDA for a Performance Period for
either the Company or VION Ingredients is achieved for one entity, but is not
achieved for the other entity, a portion of the Performance Units that would
otherwise vest on the related Vesting Date will be vested as follows (rounded up
to the next whole Performance Unit):

 

 

1  Additional language to be included for European Executives only.

 

1



--------------------------------------------------------------------------------

Percentage of Performance Goals Achieved

 

Percentage of Installment

Vesting on the Vesting Date

Company achieves target

Adjusted EBITDA, VION

Ingredients Adjusted EBITDA

achieved at the following

percentage of target

 

VION Ingredients achieves

target Adjusted EBITDA,

Company Adjusted EBITDA

achieved at the following

percentage of target

  98%   99%   90% 96%   98%   80% 94%   97%   70% Below 94%   Below 97%   0%

 

  iii. Written Certification of Performance Results. Vesting of Performance
Units as of a Vesting Date is conditioned on the Committee first certifying in
writing the performance results for the applicable Performance Period.

 

(b) Employment Requirement. No Performance Units shall become earned and vested
following the Grantee’s separation from Service, except as expressly provided in
Section 2(c) below.

 

(c) Termination of Service—Death or Disability. If the Grantee’s Service
terminates as a result of the Grantee’s death or Disability, on each Vesting
Date following such termination of Service, the Grantee shall vest in a number
of Performance Units equal to the number of Performance Units subject to vesting
on such Vesting Date, based upon the Company and VION Ingredient’s achievement
of the Adjusted EBITDA goals as described in Section 2(a), multiplied by the
Pro-Rata Fraction.

 

(d) Fractional Shares. Only a whole number of Performance Units will become
vested as of any given Vesting Date. If the number of Performance Units
scheduled to vest as of a Vesting Date under Section 2(a)(i) is a fractional
number, the number of Performance Units schedule to vest on that Vesting Date
will be rounded down to the nearest whole number with any fractional portion
carried forward.

 

(e) Cancellation of Rights. To the extent any of the Performance Units fail to
become earned and vested under this Section 2, then such Performance Units shall
be immediately forfeited as of the date of such failure and all of the Grantee’s
rights to such Performance Units shall immediately terminate without any payment
of consideration by the Company.

SECTION 3. SETTLEMENT.

 

(a) Settlement in Shares. Upon the Grantee vesting in some or all of his or her
Performance Units, he or she will be issued Shares representing the whole number
of Performance Units in which the Grantee has vested. Such Shares shall be
issued as soon as administratively practicable (generally not more than 30 days)
after the applicable Vesting Date.

 

(b) Withholding Requirements.

 

  i.

Regardless of any action the Company takes with respect to any or all income
tax, payroll tax or other tax-related withholding (“Tax-Related Items”), the
Grantee acknowledges that the ultimate liability for all Tax-Related Items owed
by the Grantee is and remains the Grantee’s responsibility and that the Company
(i) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the award made under this
Agreement, including the

 

2



--------------------------------------------------------------------------------

  grant or vesting of the Performance Units, [the Other Stock-Based Award,] or
the subsequent sale of Shares; and (ii) does not commit to structure the terms
of the grant or any aspect of this award to reduce or eliminate the Grantee’s
liability for Tax-Related Items.

 

  ii. Prior to vesting of the Performance Units [and the Other Stock-Based
Award], the Grantee shall pay or make adequate arrangements satisfactory to the
Company to satisfy all withholding obligations of the Company. In this regard,
the Grantee authorizes the Company to withhold all applicable Tax-Related Items
legally payable by the Grantee from the Grantee’s wages or other cash
compensation paid to the Grantee by the Company or from proceeds of the sale of
the Shares. Alternatively, or in addition, to the extent permissible under
applicable law, the Company may (i) sell or arrange for the sale of Shares that
the Grantee acquires to meet the withholding obligation for Tax-Related Items,
and/or (ii) withhold in Shares to be issued to the Grantee under this Agreement,
provided that the Company only withholds the amount of Shares necessary to
satisfy the minimum withholding amount. Finally, the Grantee shall pay to the
Company any amount of Tax-Related Items that the Company may be required to
withhold as a result of the Grantee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue and
deliver Shares in payment of any earned and vested Performance Units [or Other
Stock-Based Award] if the Grantee fails to comply with the Grantee’s obligations
in connection with the Tax-Related Items as described in this Section 3(b).

SECTION 4. MISCELLANEOUS PROVISIONS.

 

(a) Data Privacy and Other Acknowledgments. By accepting the award provided for
in this Agreement, the Grantee acknowledges and agrees that such award is
subject to the provisions regarding data privacy and additional acknowledgments
set forth in Appendix B. The Grantee shall review the provisions of Appendix B
carefully, as this award shall be null and void absent the Grantee’s acceptance
of such provisions. The Company reserves the right to impose other requirements
on the award to the extent the Company determines it is necessary or advisable
in order to comply with local law or facilitate the administration of the award
and to require the Grantee to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

 

(b) No Right to Continued Service. Nothing in this Agreement or the Plan shall
confer upon the Grantee any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any affiliated entity employing or retaining the Grantee) or
of the Grantee, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without cause.

 

(c) No Right as a Shareholder.

 

  i.

The Performance Units constitute an unfunded and unsecured obligation of the
Company. The Grantee shall not have any rights of a stockholder of the Company
with respect to the Shares underlying the Performance Units unless and until the
Performance Units become earned and vested and are settled by the issuance of
Shares. Upon issuance of Shares in connection with the settlement of vested

 

3



--------------------------------------------------------------------------------

  Performance Units, the Grantee shall be the record owner of the Shares unless
and until such Shares are sold or otherwise disposed of, and as record owner
shall be entitled to all rights of a stockholder of the Company (including
voting rights).

 

  ii. If a cash dividend is paid with respect to the Shares underlying the
Performance Units, the Grantee shall be credited as of the applicable dividend
payment date with an additional number of whole Performance Units (the “Dividend
Units”) equal to (A) the total cash dividend the Grantee would have received had
the Performance Units (and any previously credited Dividend Units with respect
thereto) been actual Shares divided by (B) the Fair Market Value of a Share as
of the applicable dividend payment date, such amount rounded to the nearest
whole number. Dividend Units shall be subject to the same vesting conditions as
applicable to the underlying Performance Units as provided in this Agreement.

 

(d) Beneficiary. The Grantee may designate a beneficiary to receive settlement
in connection with the Performance Units in the event of the Grantee’s death in
accordance with the Company’s beneficiary designation procedures, as in effect
from time to time. If the Grantee does not designate a beneficiary, or if the
Grantee’s designated beneficiary does not survive the Grantee, then the
Grantee’s beneficiary will be the Grantee’s estate.

 

(e) Notification. Any notification required by the terms of this Agreement shall
be given in writing and shall be deemed effective (i) upon personal delivery;
(ii) upon deposit with the United States Postal Service, by registered or
certified mail, with postage and fees prepaid; or (iii) upon the Company’s
sending of an email to the Grantee. A notice shall be addressed to the Company
at its principal executive office and to the Grantee at the postal address that
he or she most recently provided to the Company or at his or her Service email
address, if any.

 

(f) Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. They
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) relating to the subject matter
hereof. In the event of a conflict between any provision of the Plan and this
Agreement, the Plan shall control.

 

(g) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature.

 

(h) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Grantee, the Grantee’s assigns and the legal representatives, heirs and
legatees of the Grantee’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to be joined herein
and be bound by the terms hereof.

 

(i) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, as such laws are applied to
contracts entered into and performed in such state, without regard to principles
of conflict of law.

 

4



--------------------------------------------------------------------------------

SECTION 5. DEFINITIONS.

 

(a) “Adjusted EBITDA” for a Performance Period, solely for purposes of this
Agreement, shall mean with respect to the Company and VION Ingredients,
respectively, the earnings before interest, taxes, depreciation, and
amortization reported for the applicable entity for the Performance Period,
which shall be adjusted for each of the following items occurring during the
Performance Period that would have the effect of increasing Adjusted EBITDA for
the Performance Period: (A) asset write-downs; (B) litigation or claims
judgments or settlements; (C) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results; (D) any
reorganization and restructuring programs; (E) acquisitions or divestitures;
(F) foreign exchange gains; and (G) Extraordinary Items; provided, however, that
the Committee may determine to not make one or more of such adjustments,
consistent with Section 12.4 of the Plan regarding the Committee’s right to
adjust awards downwards.

 

(b) “Disability” shall mean that the Grantee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment as determined by the Board of Directors in its sole
discretion.

 

(c) “Grant Date” shall mean the date of the closing date of such transactions
contemplated by that certain Sale and Purchase Agreement dated October 5, 2013
and entered into by and among the Company and VION Holding N.V., relating to the
Company’s acquisition of VION Ingredients Nederland (Holding) B.V., VION
Ingredients International (Holding) B.V., and VION Ingredients Germany GmbH.

 

(d) “Pro-Rata Fraction” shall mean, as of each Vesting Date, a fraction with the
numerator equal to the Grantee’s days of employment during the period of Service
from the Grant Date through the date of termination of Service due to death or
Disability (as applicable) and the denominator equal to the total number of days
between the Grant Date and the Vesting Date.

 

(e) “Service” shall mean service as an employee of the Company or any of its
Subsidiaries or Affiliates or as a member of the Board of Directors.

 

(f) “VION Ingredients” shall mean the business unit of the Company designated as
VION Ingredients resulting from the transaction described in the definition of
“Grant Date.”

This Award is conditioned upon the Grantee’s acceptance of the provisions set
forth in this Agreement within 90 days after the Agreement is presented to the
Grantee for review. If the Grantee fails to accept the Award within such 90-day
period, the Award shall be null and void, and the Grantee’s rights in the Award
shall immediately terminate without any payment of consideration by the Company.

Darling International Inc.

 

By:

   

Title:

   

Date:

   

 

5



--------------------------------------------------------------------------------

Grantee

 

[type name] Date:    

No. of Performance Units:                     

[Other Stock-Based Award:             Shares2]

 

2  For European Executives only.

 

6



--------------------------------------------------------------------------------

Appendix A

[Adjusted EBITDA targets]

 

1



--------------------------------------------------------------------------------

Appendix B

 

1. DATA PRIVACY

By accepting the this award, you hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of your personal
data as described in this document by and among, as applicable, your employer
and the Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing the Performance Units and/or Other Stock-Based Award
which have been awarded to you under this Agreement (collectively, the “Stock
Awards”).

You understand that the Company and your employer hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of any entitlement to shares of stock
or equivalent benefits awarded, canceled, vested, unvested or outstanding in
your favor (“Data”), for the purpose of implementing, administering and managing
the Stock Awards. You understand that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Stock Awards, that these recipients may be located in your country or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections from your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Data by contacting
your local human resources representative. You authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Stock
Awards. You understand that Data will be held only as long as is necessary to
implement, administer and manage the Stock Awards. You understand that you may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your employment status or
service and career with your employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing your consent is that the Company
would not be able to grant you Stock Awards or other awards or administer or
maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to benefit from the Stock Awards. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

2. ADDITIONAL ACKNOWLEDGEMENTS

By entering into this award agreement and accepting the grant of Stock Awards
evidenced hereby, you acknowledge, understand and agree that:

 

(a) the Stock Awards are granted voluntarily by the Company, are discretionary
in nature and may be modified, suspended or terminated by the Company at any
time;

 

(b) the grant of Stock Awards is voluntary and occasional and does not create
any contractual or other right to receive future awards of Stock Awards or
benefits in lieu of Stock Awards, even if such awards have been awarded in the
past;

 

1



--------------------------------------------------------------------------------

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

 

(d) the grant of Stock Awards shall not create a right to further employment
with your employer and shall not interfere with the ability of your employer to
terminate your employment relationship at any time, with or without Cause;

 

(e) you are voluntarily accepting the grant of Stock Awards;

 

(f) the Stock Awards and any payment made pursuant to the Stock Awards are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or welfare benefits or similar payments, and in
no event should be considered as compensation for, or in any way relating to,
past services for the Company or any of its Subsidiaries;

 

(g) in accepting the grant of Stock Awards, you expressly recognize that the
Stock Awards are an award made solely by the Company, with principal offices at
251 O’Connor Ridge Blvd., #300, Irving, TX 75038, U.S.A., the Company is solely
responsible for the administration of the Plan and the Agreement (collectively,
the “Plan Documents”) and your participation in the Plan Documents; in the event
that you are an employee of a Subsidiary, the Stock Awards and your
participation in the Plan Documents will not be interpreted to form an
employment contract or relationship with the Company; furthermore, the Stock
Awards will not be interpreted to form an employment contract with any
Subsidiary;

 

(h) the future value of the Company shares which may be delivered in settlement
of the Stock Awards (to the extent earned) is unknown and cannot be predicted
with certainty;

 

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Awards resulting from failure to achieve performance
goals as set forth in the Agreement, termination of your employment by the
Company or your employer (for any reason whatsoever and regardless of whether or
not such termination is later found to be invalid or in breach of the employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any) or recoupment of all or any portion of any payment made
pursuant to the Stock Awards as provided by any applicable Company policy on
recoupment of incentive compensation and, in consideration of the grant of the
Stock Awards to which you are not otherwise entitled, you irrevocably agree
never to institute any claim against the Company or your employer, waive your
ability, if any, to bring any such claim, and release the Company and your
employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan Documents, you shall be deemed irrevocably to have agreed not to pursue
such claim, and you agree to execute any and all documents necessary to request
dismissal or withdrawal of such claim;

 

(j)

for purposes of the Stock Awards, your employment will be considered terminated
as of the date you are no longer actively employed and providing services to the
Company or one of its Subsidiaries, and your right, if any, to earn and be paid
any portion of the Stock Awards (and any related dividend equivalents) pursuant
to this Agreement after such termination of employment (for any reason
whatsoever and regardless of whether or not

 

2



--------------------------------------------------------------------------------

  such termination is later found to be invalid or in breach of the employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any) will be measured by the date you cease to be actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period mandated under the employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any); the Company, in its
sole discretion, shall determine when you are no longer actively employed for
purposes of the Stock Awards (including whether you may still be considered
actively employed while on an approved leave of absence);

 

(k) you are solely responsible for investigating and complying with any exchange
control laws applicable to you in connection with any payment made pursuant to
Stock Awards and/or the payment of cash dividend equivalents, if any;

 

(l) unless otherwise provided in the Plan Documents or by the Company in its
discretion, the Stock Awards and the benefits evidenced by this award agreement
do not create any entitlement to have the Stock Awards or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Company’s common stock;

 

(m) neither your employer, the Company nor any of its Subsidiaries shall be
liable for any foreign exchange rate fluctuation between your local currency and
the United States Dollar that may affect the value of the Stock Awards or any
payment made pursuant to the Stock Awards; and

 

(n) the Company is not providing any tax, legal, or financial advice, nor is the
Company making any recommendations regarding the Stock Awards. You are hereby
advised to consult with your personal tax, legal and financial advisors
regarding the Stock Awards before taking any action in relation thereto.

 

3. LANGUAGE

If you have received this Agreement or any other document related to the Plan
Documents translated into a language other than English and if the meaning of
the translated version differs from the English version, the English version
shall control.

 

3